Citation Nr: 1018874	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  09-21 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether countable income from 2007 to 2008 was properly 
calculated for purposes of determining eligibility for 
improved pension benefits effective December 1, 2007.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which terminated the Veteran's award of nonservice-connected 
pension benefits effective December 1, 2007.  

In March 2010, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  During the hearing, the Veteran 
waived initial RO consideration of the new evidence submitted 
in conjunction with the hearing.  38 C.F.R. § 20.1304(c) 
(2009).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
Veteran's claim for whether countable income from 2007 to 
2008 was properly calculated for purposes of determining 
eligibility for improved pension benefits effective December 
1, 2007.  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
Veteran to develop the facts pertinent to the claim.  Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).

Pursuant to 38 U.S.C.A. § 1521(a), nonservice-connected 
disability pension is a benefit payable by VA to a Veteran of 
a period of war who is permanently and totally disabled from 
a nonservice-connected disability not the result of the 
Veteran's willful misconduct.  Basic entitlement exists if, 
among other things, the Veteran's income is not in excess of 
the applicable maximum allowable pension rate specified in 38 
C.F.R. § 3.23, as changed periodically and reported in the 
Federal Register.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 
3.3(a)(3).  The maximum annual pension rate (MAPR) is 
periodically increased from year to year.  38 C.F.R. § 
3.23(a).  The maximum rates for improved pension shall be 
reduced by the amount of the countable annual income of the 
Veteran.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  In 
addition, payment of a Veteran's pension shall be denied or 
discontinued based upon consideration of the annual income of 
the Veteran, the Veteran's spouse, and the Veteran's 
children.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274.

In determining annual income, all payments of any kind or 
from any source (including salary, retirement or annuity 
payments, or similar income, which has been waived) shall be 
included except for listed exclusions.  38 U.S.C.A. § 
1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  Income 
from the Social Security Administration (SSA) is not 
specifically excluded under 38 C.F.R. § 3.272, nor is the SSA 
income of a spouse.  Such are therefore included as countable 
income. Medical expenses in excess of five percent of the 
MAPR, which have been paid, may be excluded from an 
individual's income for the same 12-month annualization 
period to the extent they were paid.  38 C.F.R. § 
3.272(g)(1)(iii).  

Under 38 C.F.R. § 3.272, the following shall be excluded from 
countable income for the purpose of determining entitlement 
to improved pension: welfare; maintenance; VA pension 
benefits, payments under Chapter 15, including accrued 
pension benefits; reimbursement for casualty loss; profit 
from sale of property; joint accounts (accounts in joint 
accounts in banks and similar institutions acquired by reason 
of death of the other joint owner); and medical expenses in 
excess of five percent of the MAPR, which have been paid.  

Upon review of the claims file, in his November 2007 
application for pension benefits, the Veteran indicated that 
he was currently employed as an electrician apprentice since 
January 2005.  He reported $7,800.00 in annual earnings.  
Thereafter, in a June 2008 personal statement, the Veteran 
reported that his total income from November 28, 2007 to 
January 2008 was $1,680.00.  He further added that he also 
received $367.00 per week in unemployment insurance.  
However, according to an August 2008 Improved Pension 
Eligibility Verification Report (VA Form 21-0517-1), the 
Veteran indicated that he received no annual income other 
than unemployment benefits in the amount of $1,308.00 a month 
from November 28, 2007 to November 30, 2008.  On the other 
hand, in his November 2008 notice of disagreement (NOD), the 
Veteran reported no income from November 28, 2007 to December 
30, 2007, unemployment benefits in the amount of $4,888.00 
from January 1, 2008 to November 30, 2008, and $1,057.00 in 
Social Security benefits from December 1, 2008 to December 
31, 2008.  Finally, in October 2008, the Veteran reported an 
income of $36,000.00 in gross wages from employment from 
January 2007 to December 2007 and no income from January 2008 
to December 2008.  See the October 2008 Improved Pension 
Eligibility Verification Report (Veteran With No Children).  

In August 2008, the RO awarded nonservice-connected pension 
benefits effective December 1, 2007.  However, in October 
2008, the RO discontinued nonservice-connected pension 
benefits because the Veteran's countable annual income as of 
December 1, 2007, exceeded the maximum annual pension rate 
(MAPR).  

In light of the numerous inconsistencies regarding the 
Veteran's reported income from 2007 to 2008, the Board cannot 
accurately calculate the Veteran's income.  It is not clear 
from the current record, for example, whether and to what 
extent the Veteran received income from previous employment, 
unemployment, and the Social Security Administration (SSA).  
The Board finds that it is necessary for the RO to make 
attempts to obtain information from the Veteran and any other 
relevant source regarding the Veteran's net worth and income 
from 2007 to 2008, to include whether he may have expenses 
that could be excluded from countable income.  

In short, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:
(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Contact the Veteran and request that 
he submit a financial status report(s) 
documenting his assets, income and 
expenses, and to provide details as to 
the nature and worth of any assets, the 
amount of his monthly income and 
expenses, including unreimbursed medical 
expenses, if any, from 2007-2008.  The 
Veteran should be requested to submit 
paystubs, state and/or federal income tax 
returns, and any other relevant income 
documentation from 2007-2008.  Any such 
evidence pertaining to this request 
should be associated with the Veteran's 
claims folder.  

2.  Contact the Social Security 
Administration (SSA) and ask that they 
provide a monthly accounting of SSA 
benefits payments made to the Veteran 
from 2007-2008, following the procedures 
set forth in 38 C.F.R. § 3.159.  The 
response(s) received, and any evidence 
obtained, should be associated with the 
record on appeal.  

3.  Contact the Texas Workforce 
Commission and ask that they provide a 
monthly accounting of unemployment 
insurance (UI) benefits payments made to 
the Veteran from 2007-2008, following the 
procedures set forth in 38 C.F.R. § 
3.159.  The response(s) received, and any 
evidence obtained, should be associated 
with the record on appeal.  

4.  Thereafter, the issue should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and afforded the appropriate opportunity 
to respond thereto.  The matter should 
then be returned to the Board, if in 
order, for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



